Name: Commission Regulation (EEC) No 540/86 of 27 February 1986 on the amount of the refunds to be granted on exportation of cereals to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/36 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 540/86 of 27 February 1986 on the amount of the refunds to be granted on exportation of cereals to certain destinations Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas when supplies of the categories specified in Article 5 of Commission Regulation (EEC) No 2730/79 (3), as last amended by Regulation (EEC) No 568/85 (4), are made, the goods are treated as exports from the Community ; whereas the refunds applicable on exports of common wheat flour should therefore be granted when supplies of it fall within any of these cate ­ gories ; Whereas the provision enacted below should apply in respect of certificates fixing the refund in advance from 1 November 1985 onwards and of exports made from that date onwards ; HAS ADOPTED THIS REGULATION : Article 1 The export refund applicable shall be granted on any supply of common wheat flour of subheading 11.01 A of the Common Customs Tariff that falls within any of the supply categories specified in Article 5 of Regulation (EEC) No 2730/79 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with the effect from 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986 For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 317, 12 . 12 . 1979, p. 1 . (4) OJ No L 65, 6 . 3 . 1985, p. 5 .